 Case 1:20-cv-02817-BMC Document 11 Filed 07/28/20 Page 1 of 2 PageID #: 113




                                                                                 GEARHART LAW, LLC
                                                                                       41 River Road
                                                                                  Summit, NJ 07901
                                                                                      (908) 273-0700
                                                                            www.gearhartlaw.com
                                                           Licensed in NJ, NY, MA, IL, MI and USPTO


                                                                                       July 28, 2020
Via ECF

Honorable Brian M. Cogan, USDJ
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York

       Re:             Pre-Motion Conference Letter
       Matter:         Byron Smith v. 10XBETA, LLC
       Case No.:       1:20-cv-02817-BMC

Dear Judge Cogan:

This firm represents Defendant 10XBETA, LLC in the above-referenced action.

Please accept this Consented Letter Motion in lieu of a more formal motion.

Please allow the undersigned attorneys for the Defendant, and the attorney for Plaintiff, Richard
Liebowitz, to appear telephonically at the time of the July 30, 2020, 12 pm, pre-motion conference.
Both Plaintiff’s and Defendant’s attorneys have mutually agreed to appear telephonically in this
matter on that date and time.

We thank Your Honor for your time and consideration.

Respectfully submitted,

/s/David D. Postolski
David D. Postolski, Esq.
Attorneys for Defendant 10XBETA, LLC
Gearhart Law LLC
41 River Road
Summit, NJ 07901
Tel: 908-273-0700
Email: david@gearhardlaw.com

cc:    10XBETA, LLC (via email)
       Richard Liebowitz, Esq. (via ECF)


                                                  1
 Case 1:20-cv-02817-BMC Document 11 Filed 07/28/20 Page 2 of 2 PageID #: 114




                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by ECF at the
electronic mail addresses of all of the parties involved which are registered with the ECF on July 28,
2020 to Plaintiff’s counsel who has the following mailing address and email address: Richard P.
Liebowitz, Esq., 11 Sunrise Plaza, Suite 305, Valley Stream, NY 11580, Tel: (516) 233-1660,
RL@LiebowitzLawFirm.com.

                                                               ______/s/David D. Postolski/________
                                                                   By: David D. Postolski




                                                  2
